Weaver, J.
Plaintiff alleges that, while in the service of the defendant city as a laborer, he received an injury which was compensable under our Workmen’s Compensation Statute; that he entered into a settlement with the city of his claim so arising, by which he consented to receive, and did in fact receive, the agreed compensation of $125 and the further assurance or promise of light employment as soon as he was able to resume work. lie further alleges that he has since become able to perform such service, and has offered to enter upon such employment, and is still ready, able, and willing so to do, but that defendant has failed and refused to carry out its promise; and because of such wrongful refusal, he demands judgment for damages. At the conclusion of plaintiff’s evidence, the court sustained defendant’s motion for a directed verdict in its favor, and from-this order plaintiff appeals.
No judgment appears to have been entered on this verdict, and appellee has moved to dismiss the appeal on that account. The motion is well taken, and the appeal is dismissed. — Dismissed.
Preston, C. J., Stevens and De Grape, JJ., concur.